The opinion of the Court was delivered by
Mr. Justice Gary.
The practical question raised by the exceptions is whether the Circuit Judge erred in deciding that the act of 1898, 22 Stat.,747, was applicable to-this case, in which the mortgage was executed before the passage of *302said' act. 'That act is 'entitled: “An act to construe contracts secured by mortgage of real estate situate within this State,” and is as follows: “All contracts secured by mortgage of real estate situate within this State, shall be subject to and construed by the laws o'f this 'State, regulating the rate of interest allowed, and in all other respe'cts without regard to the place named for the performance of the same.” In the case of Curtis v. Renneker, 34 S. C., 468, the inquiry was whether the legislature intended that the statute, therein mentioned, should have a retroactive operation, and the rule of construction was thus clearly expressed by Mr. Chief Justice Mclver: “The rule that a statute will never be given such a construction unless it is required by the express words of the statute, or must necessarily be implied from' such words, is too well settled to' need the citation of any authority to support it. Now it i's quite certain that there are no express words in ‘the statute evidencing an intention that it should be retroactive, and we are unable to discover 'anything in the language used necessarily implying such an intention' * * *.” IS'ee, also, Warren, Wallace & Co. v. Jones, 9 S. C., 293. The foregoing language is peculiarly applicable to- this case. In the first place, it cannot for a moment be contended that there are any express, words in the statute manifesting am intention on the part of the legislature that it should have a retroactive operation; nor, in the second place, are there any words from which it must necessarily be implied that it was intended to give the act this effect. The 'Circuit Judge in his decree, which will be reported, discusses at length the subject of comity, but he assigns no reasons why the act should be construed ‘to’ have a retroactive effect further than the fact 'that it manifests a change of policy on the part of the State. A change of policy was undoubtedly intended, but as there is nothing in the act demanding a construction different from that gene^rally followed in the interpretation of statutes, its operation must he held to be prospective and not retroactive. But apart from this we do not regard it as an open question in *303this State, as it was decided in Tobin v. McNab, 53 S. C., 73, that said act was not applicable to1 a case in which the mortgage was executed before the passage of the act.
It is the judgment of this Court, that the judgment of the Circuit Court be modified so as to conform to- the views herein expressed.